201 F.2d 372
UNITED STATES of America,v.OKLAHOMA CITY-ADA-ATOKA RAILWAY COMPANY, a Corporation (four cases).
Nos. 4594-4597.
United States Court of Appeals Tenth Circuit.
Jan. 7, 1953.

Appeals from the United States District Court for the Eastern District of Oklahoma.
Edwin Langley, U.S. Atty., Muskogee, Okl., for appellant.
James D. Gibson, Muskogee, Okl., for appellee.
Before PHILLIPS, Chief Judge, and MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Appeals dismissed January 7, 1953, on motion of appellant.